DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glassmeyer (4,151,925) in view of Buchner et al (2016/0001438).
As to claim 1, Glassmeyer discloses a shipping frame (Figure 1), the frame comprising outer post sections (64) coupling a top section  (72) to a bottom section (38); said post sections including an inner leg portion (66) having a first dimension and an outer leg portion (64)  having a second dimension; said first dimension is smaller than said second dimension and is sized that provides a gap to allow said inner leg to telescope in and out of said outer leg (column 3, lines 22-39); a locking assembly (peg member 86) locks said inner leg at a position within said outer leg.  However, Glassmeyer does not disclose a spacer hole near a bottom of said inner leg portion, and a spacer engaging said spacer hole and positioned within said gap to decrease said angular displacement and stabilize said leg when in said locking position.  Nevertheless, Buchner discloses a telescoping support (10-40) with inner leg portion (20) having a first dimension  (20 has a first dimension) and an outer leg portion (10) having a second dimension (Figure 2) wherein the first dimension is smaller than said second dimension and is sized that provides a gap (as shown in Figure 2 which gas are form between each of the side walls) to allow said inner leg to telescope in and out of said outer leg, a spacer hole (apertures) near a bottom said inner leg portion (as shown in Figure 1, each of the telescopic legs 20, 30 and 40 each with apertures form on the lower leg portion) and a spacer (80), engaging said spacer hole ([0045] teaches the spacer 80 secured to the external surface of each spline of tubular extension, the end of the T-shaped 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner post of Glassmeyer with spacers located a holes at the bottom of the inner post as taught by Buchner to reduce the friction between the inner surface of the outer leg portion and the outer surface of the inner leg portion since any movement between the inner leg portion and the outer leg portion made of metal can cause friction when telescoping and spacers would reduce such friction between two surfaces .  Furthermore, since the spacers (80) present at four sides of the inner leg and each of them fill up the gap between the inner leg and outer leg portion, it also reduce the angular displacement and stabilized the inner leg when moving in and out of the outer leg.  
As to claim 2, Glassmeyer as modified further discloses said inner leg includes positioning holes (82) to receive a locking pin.
As to claim 3, Glassmeyer as modified further discloses said inner leg is a top leg portion and said outer leg is a bottom leg portion (Figure 3 shows the extendable position of the upper portion with the inner leg being a top leg portion and outer leg is a bottom leg portion).
As to claim 4, Glassmeyer as modified further discloses said legs are generally rectangular in cross-section (column 2 lines 65-66 teaches the outer post is rectangular shape and Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736